Case 3:15-md-02670-JLS-MDD Document 1967 Filed 09/19/19 PageID.126853 Page 1 of 5


      1 LATHAM & WATKINS LLP
            Alfred C. Pfeiffer (CA 120965)
      2     Christopher S. Yates (CA 161273)
            Belinda S Lee (CA 199635)
      3     Niall E. Lynch (CA 157959)
      4 505Ashley   M. Bauer (CA 231626)
             Montgomery Street, Suite 2000
      5 San  Francisco, California 94111-6538
        Telephone: 415-391-0600
      6 Facsimile: 415-395-8095
        al.pfeiffer@lw.com
      7 chris.yates@lw.com
        belinda.lee@lw.com
      8 niall.lynch@lw.com
        ashley.bauer@lw.com
      9
     10 Counsel for Defendant
        Dongwon Industries Co., Ltd.
     11
     12 (Additional Parties and Counsel on Signature Pages)
     13                     UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
     14
     15                                           Case No. 3:15-md-02670-JLS-MDD
          IN RE PACKAGED SEAFOOD
     16   PRODUCTS ANTITRUST                      MDL No. 2670
          LITIGATION
     17                                           DEFENDANTS’ NOTICE OF
                                                  MOTION AND MOTION TO
     18   This Document Relates To:               EXCLUDE TESTIMONY OF DR.
                                                  GARY HAMILTON
     19
          (1)   Direct Purchaser Plaintiffs
     20                                           Special Briefing Schedule Ordered
     21                                           Hearing:
                                                  Date: February 12, 2020
     22                                           Time: 9:00 a.m.
                                                  Place: Courtroom 4D
     23                                           Judge: Hon. Janis L. Sammartino
     24
     25
     26
     27
     28
                                                   DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
                                                            TESTIMONY OF DR. GARY HAMILTON
                                                                          3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1967 Filed 09/19/19 PageID.126854 Page 2 of 5


      1                       NOTICE OF MOTION AND MOTION
      2         TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
      3         PLEASE TAKE NOTICE that on February 12, 2020 at 9:00 a.m., or as soon
      4 thereafter as the matter may be heard, in San Diego, California, before the
      5 Honorable Janis Sammartino, Dongwon Industries Co., Ltd. (“DWI”), Thai Union
      6 Group PCL (“Thai Union”), and Tri-Union Seafoods, LLC d/b/a Chicken of the
      7 Sea International (“COSI”) (collectively, “Defendants”) will and hereby do move
      8 the Court for an order excluding testimony of Gary G. Hamilton, Ph.D., expert for
      9 Direct Purchaser Plaintiffs (“DPPs”).
     10         This Motion is based on the Notice of Motion and Motion, the
     11 accompanying Memorandum of Points and Authorities, the Declaration of
     12 Elizabeth C. Gettinger (and exhibits), all evidence in the record and the Court’s file
     13 in this action, the argument of counsel, and such other matters as the Court may
     14 consider.
     15                                  RELIEF SOUGHT
     16         Defendants respectfully request an order excluding the expert report and
     17 testimony of Dr. Gary G. Hamilton for the reasons outlined in the accompanying
     18 Memorandum of Points and Authorities. Defendants seek to exclude the entirety
     19 of Dr. Hamilton’s reports because they are based upon racial and cultural
     20 stereotypes regarding Asian businesses in violation of Federal Rules of Evidence
     21 403, 404, 702, and 703. Dr. Hamilton’s reports and testimony are not relevant or
     22 reliable and are unduly prejudicial and unhelpful to the trier of fact. Defendants
     23 therefore respectfully request an order excluding the improper opinions and
     24 testimony of Dr. Hamilton, as set forth in the accompanying Memorandum of
     25 Points and Authorities.
     26
     27
     28
                                                      DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
                                                               TESTIMONY OF DR. GARY HAMILTON
                                                    1                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1967 Filed 09/19/19 PageID.126855 Page 3 of 5


      1 Dated: September 19, 2019             LATHAM & WATKINS LLP
      2                                       By: s/ Christopher S. Yates
      3
                                              Alfred C. Pfeiffer
      4                                       Christopher S. Yates
      5                                       Belinda S Lee
                                              Niall E. Lynch
      6                                       Ashley M. Bauer
      7                                       LATHAM & WATKINS LLP
                                              505 Montgomery Street
      8                                       Suite 2000
      9                                       San Francisco, CA 94111
                                              Telephone: 415-391-0600
     10                                       Facsimile: 415-395-8095
     11                                       Email: al.pfeiffer@lw.com
                                              Email: chris.yates@lw.com
     12
                                              Email: belinda.lee@lw.com
     13                                       Email: niall.lynch@lw.com
                                              Email: ashley.bauer@lw.com
     14
     15                                       Counsel for Defendant
                                              Dongwon Industries Co., Ltd.
     16
     17
     18
                                              ALLEN & OVERY LLP
     19
                                              By: s/ John Roberti
     20                                       John Roberti
                                              Kelse Moen
     21
                                              1101 New York Avenue N.W.
     22                                       Washington, D.C. 20005
                                              Telephone: (202) 683-3800
     23
                                              Facsimile: (202) 683-3999
     24                                       john.roberti@allenovery.com
                                              kelse.moen@allenovery.com
     25
     26                                       Joshua Shapiro
     27                                       Brian Fitzpatrick
                                              1221 Avenue of the Americas
     28                                       New York, NY 10020
                                                DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
                                                         TESTIMONY OF DR. GARY HAMILTON
                                              2                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1967 Filed 09/19/19 PageID.126856 Page 4 of 5


      1                                       Telephone: (212) 610-6300
      2                                       Facsimile: (212) 610-6399
                                              joshua.shapiro@allenovery.com
      3                                       brian.fitzpatrick@allenovery.com
      4
                                              Counsel for Defendants Tri-Union
      5                                       Seafoods LLC d/b/a Chicken of the Sea
      6                                       International and Thai Union Group
                                              PCL
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
                                                         TESTIMONY OF DR. GARY HAMILTON
                                              3                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1967 Filed 09/19/19 PageID.126857 Page 5 of 5


      1                           SIGNATURE ATTESTATION
      2         Under Section 2.F.4 of the Court’s CM/ECF Administrative Policies, I hereby
      3 certify that authorization for filing this document has been obtained from each of the
      4 other signatories shown above, and that all signatories have authorized placement of
      5 their electronic signature on this document.
      6
      7 Dated: September 19, 2019               By: s/ Christopher S. Yates
      8
      9                                         Counsel for Defendant
                                                Dongwon Industries Co., Ltd.
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                      DEFS.’ NOTICE OF MOT. AND MOT. TO EXCLUDE
                                                               TESTIMONY OF DR. GARY HAMILTON
                                                    4                        3:15-md-02670-JLS-MDD
